*491Judgment, Supreme Court, Bronx County (John W. Carter, J.), rendered June 18, 2007, convicting defendant, after a nonjury trial, of attempted assault in the third degree and harassment in the second degree, and sentencing him to a conditional discharge, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s request for a sanction resulting from the unavailability of the tape recording of the victim’s 911 call. Defendant has not demonstrated that the Sprint report would have been inadequate to elicit the essential information contained in the tape recording (see e.g. People v McDermott, 279 AD2d 361 [2001], Iv denied 96 NY2d 803 [2001]).
Defendant’s remaining contentions are unavailing (see People v Correa, 15 NY3d 213 [2010]). Concur — Gonzalez, P.J., Saxe, Catterson, Acosta and Manzanet-Daniels, JJ.